Citation Nr: 0311550	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-12 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.   
 
2.  Entitlement to service connection for a respiratory 
condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from December 1984 to March 
1989.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision which 
denied service connection for fibromyalgia, and for a 
respiratory condition (claimed as an allergic reaction to 
chemical fumes).  In a statement received in June 1998, the 
veteran requested a personal hearing at the RO, but she 
withdrew her request in July 1998.  

The present Board decision addresses the issue of service 
connection for fibromyalgia.  The issue of service connection 
for a respiratory condition (claimed as an allergic reaction 
to chemical fumes) is the subject of the remand at the end of 
the decision.  


FINDINGS OF FACT

The veteran's fibromyalgia began during active service.  


CONCLUSION OF LAW

Fibromyalgia was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from December 
1984 to March 1989.  Her service medical records do not 
specifically refer to complaints of or treatment for 
fibromyalgia.  An October 1985 treatment entry noted that the 
veteran reported that she started taking birth control pills 
ten days earlier and her arms started to feel numb twelve 
hours after taking a pill.  The assessment was numbness of 
extremities secondary to birth control pills.  A January 1987 
entry noted that the veteran complained of soreness of the 
arms and of not being able to keep anything down.  She 
reported that she felt nauseated and that she had received 
two flu shots that day.  The examiner indicated that the 
veteran's upper arms were swollen, hot to the touch, and had 
decreased range of motion.  The assessment was possible 
reaction to a flu shot.  A later January 1987 entry noted 
that the veteran was seen with complaints of vomiting.  The 
assessment, at that time, was viral gastroenteritis.  Another 
January 1987 entry related an assessment of resolving 
gastroenteritis.  A November 1987 entry noted that the 
veteran reported that for the past two to five weeks she had 
suffered nausea without actual vomiting.  The assessment was 
nausea of unknown etiology and rule out intrauterine 
pregnancy.  There was a subsequent notation that the 
veteran's urine was negative.  

The veteran continued to receive treatment for 
gastrointestinal problems during service.  A March 1988 entry 
noted that she complained of a decreased appetite and of 
waking up tired.  It was noted that the veteran was on a 
vegetarian diet for three years and would occasionally feel 
bad and throw up.  An April 1988 entry indicated that the 
veteran was seen with complaints of vomiting that morning 
with the contents the color of blood.  She also complained of 
general malaise and fatigue.  It was noted that the veteran 
reported that she was a vegetarian and that she had suffered 
general malaise for a month.  The assessment was 
insignificant gastrointestinal bleed and probable gastritis.  
Another April 1988 entry reported that the veteran was seen 
for follow up for possible gastroenteritis and related an 
assessment of history of hemetemesis, presently doing well.  
A July 1988 emergency care and treatment report noted that 
the veteran complained of constant nausea with vomiting three 
times a day for the previous week.  The assessment, at that 
time, was morning sickness.  

Treatment records dated from October 1989 to January 1998 
from the Army Health Clinic, Fort McPherson, Georgia show 
that the veteran was treated for several disorders including 
fibromyalgia.  An October 1989 entry noted that the veteran 
complained of nausea almost all the time for the previous 
three months.  She denied abdominal pain and reported that 
she did not sleep well.  The assessment was undetermined.  A 
September 1994 entry noted that the veteran reported that she 
had been experiencing pain in the muscles of the anterior 
chest and upper abdomen.  It was noted that she had suffered 
a similar episode in the past and had been diagnosed with 
costochondritis.  The assessment was chest wall pain.  A 
February 1996 entry noted that the veteran complained of pain 
in the anterior chest for several weeks with similar episodes 
in the past.  She also reported that she would have body 
aches and that she had intermittent numbness in the arms and 
legs.  The assessment was chest wall pain/costochondritis.  

A June 1997 entry noted that the veteran reported that she 
had suffered numbness of all of her extremities for over a 
year.  It was noted that she was seen a year earlier for such 
problem.  The assessment was history of numbness and fatigue.  
A subsequent June 1997 entry reported that the veteran 
complained of paresthesia over the limbs.  As to an 
assessment, it was noted that she had an increase in her 
sedimentation rate and was awaiting for test results for 
"ANA" and degenerative joint disease.  Another June 1997 
entry noted an assessment of positive "ANA" and rule out 
collagen vascular illness.  An October 1997 entry indicated 
that the veteran had been seen by a rheumatologist who ruled 
out the possibility of collagen vascular illness.  The 
assessment was rule out neuromuscular pathology and rule out 
fibromyalgia.  A January 1998 entry noted that the veteran 
had been seen by a rheumatologist who diagnosed fibromyalgia.  
It was reported that the veteran was started on Paxil.  The 
assessment was fibromyalgia.  

The veteran underwent a VA general medical examination in 
January 1998.  It was noted that the review of systems was 
positive for everything.  The veteran had complaints 
including abdominal pain with stress as well as constipation 
and diarrhea.  She also complained of joint pain in her 
shoulders, wrists, elbows, knees, and ankles.  As to an 
assessment, the examiner indicated that the veteran had 
fibromyalgia, diagnosed one month earlier by a physician, and 
that such was evident on the clinical examination.  

A July 1998 statement from A. R. Grasso, M.D., reported that 
he first saw the veteran in July 1998.  Dr. Grasso indicated 
that at that time, the veteran gave a history and underwent a 
clinical examination that were consistent with fibromyalgia 
syndrome.  The veteran reported that she was diagnosed with 
fibromyalgia first by a rheumatologist in January 1998.  Dr. 
Grasso stated that further review of her medical history 
showed that many of her current problems such as fatigue, 
nausea, and irritable bowel syndrome had been present for ten 
years.  Dr. Grasso noted that he discussed with the veteran 
that often times the diagnosis of fibromyalgia was made 
several years after the initial onset of symptoms.  It was 
reported that such was often due to fact that there was not a 
specific lab or blood test that could establish the diagnosis 
of fibromyalgia syndrome.  

A copy of a document entitled The Fibromyalgia Fact Page, was 
submitted by the veteran in August 1998.  The report was not 
attributed.  The report noted that fibromyalgia was a chronic 
diffuse musculoskeletal pain syndrome in which the overriding 
symptom in the majority of patients was widespread 
musculoskeletal pain.  The report further indicated that in 
addition to musculoskeletal pain, patients with fibromyalgia 
had a variety of associated symptoms including headaches, 
parethesias of the extremities, cold intolerance, subjective 
swelling of the hands or feet, abdominal pain, or cramping 
and non-restrictive sleep.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in April 1999.  She reported that she 
developed symptoms consistent with fibromyalgia in 1985 and 
that she was diagnosed with the condition in 1997.  The 
veteran had complaints including pain in her neck, both sides 
of her upper back, hips, outer thighs, and upper and lower 
legs.  She stated that she had musculoskeletal pain, 
stiffness, and muscle weakness.  The veteran also indicated 
that she had anxiety, constipation problems, thirst, and 
numbness and tingling in her arms and legs.  She noted that 
such would occur on a regular basis and increase in severity 
every two weeks.  The examiner indicated, as to diagnoses, 
that fibromyalgia was a confirmed diagnosis.  The examiner 
commented that, subjectively, the veteran complained of neck 
pain, muscle aches, and back pains.  It was noted that, 
objectively, the veteran had full range of motion and normal 
motor strength as well as some pain in the left wrist from a 
ganglion cyst removal.  The examiner remarked that the 
fibromyalgia was active.  In an April 1999 addendum, the 
examiner indicated that medical records had been reviewed and 
that such did confirm the diagnosis of fibromyalgia.  The 
examiner commented that he could not ascertain from the 
service records if the onset was in active duty.  The 
examiner noted that notes from 1988 and 1989 documented 
fatigue for several days, but that such records appeared to 
be related to the veteran's pregnancy at the time.  The 
examiner stated that, therefore, it was "least likely as 
not" that the veteran's fibromyalgia had its onset in the 
service.  

In a statement received in February 2000, the veteran 
reported that from 1985 to 1996, she visited several doctors 
for a series of health problems that seemed unrelated.  She 
indicated that in 1996 her health began a momentous decline 
and that she was finally diagnosed with fibromyalgia in 1997.  
The veteran stated that after looking over her medical 
history, her physician concluded that her condition occurred 
approximately ten years earlier.  

In November 2001, the veteran submitted additional articles 
on fibromyalgia including one from C. Hendal, M.D., which 
provided further information as to the symptoms indicative of 
a diagnosis of fibromyalgia.  Other articles included a 
report from Kaleidoscope Interactive News & Features and an 
article entitled Fibromyalgia Syndrome.  

The veteran underwent an examination for the VA (performed by 
QTC Medical Services) in March 2002.  She reported that the 
onset of her fibromyalgia was in 1985 to 1986.  The veteran 
indicated that she was diagnosed with the condition in 1996 
after diagnostic tests were done to rule out other causes.  
She reported that the condition started after she received an 
influenza vaccine during service and developed cold symptoms 
with fever and was hospitalized.  The veteran stated that 
since that time, she had suffered from aches and pains that 
had grown progressively worse as well as daily digestion 
problems.  She indicated that the pain was in her wrists, 
forearms, hips, knees, ankles, feet, calves, inner side of 
her thighs, right lower part of her jaw, and the front and 
back of her neck.  It was noted that the veteran complained 
of musculoskeletal pain and stiffness and that she described 
her symptoms to be extreme fatigue, sensitivity to 
medications, restless sleep, irritable bowel syndrome, 
Raynaud's syndrome, numbness in her arms and legs, nausea, 
sharp pain, depression, "brain fog", irritability, and 
chronic cold and flu symptoms.  She stated that the symptoms 
were constant in nature with daily excruciating flare-ups.  
The diagnoses included fibromyalgia.  The examiner commented 
that "old" medical records had been reviewed thoroughly and 
that there were records dated back to "1987".  The examiner 
reported that review of the records revealed that the veteran 
was diagnosed with fibromyalgia some time in early 1998.  It 
was noted that the veteran had been seen by a rheumatologist, 
who actually diagnosed the fibromyalgia.  The examiner 
remarked that he saw no reference to fibromyalgia or any 
symptoms related to fibromyalgia prior to such date in the 
medical records going back to 1987.  The examiner noted that 
the veteran was discharged in 1989 and that fibromyalgia was 
diagnosed in 1998 which was nine years later.  The examiner 
indicated that he saw no records of complaints of tender 
areas, fatigue, or multiple joint pains dated back to the 
veteran's service years.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claim for service connection for 
fibromyalgia.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records do not specifically 
show a diagnosis of fibromyalgia.  However, the service 
medical records do indicate that she was treated for multiple 
gastrointestinal complaints which were variously diagnosed as 
gastroenteritis, nausea of unknown etiology, insignificant 
gastrointestinal bleed and probable gastritis, and history of 
hemetemesis.  She also had complaints such as tiredness, 
general malaise and fatigue in March 1988 and April 1988.  
Post-service medical records include an October 1989 
treatment entry, just months after her separation from 
service, which noted that the veteran complained of nausea 
and not sleeping well with an undetermined assessment.  
Additional post-service records dated from September 1994 to 
January 1998 show that she was diagnosed with various 
disorders including chest wall pain, costochondritis, history 
of numbness and fatigue, rule out collagen vascular illness, 
rule out neuromuscular pathology, and rule out fibromyalgia.  
The first actual diagnosis of fibromyalgia was in January 
1998.  A January 1998 VA general medical examination report 
also related a diagnosis of fibromyalgia.  

The Board observes that in a July 1998 statement, Dr. Grasso 
indicated that he first saw the veteran in July 1998 and that 
she gave a history and underwent a clinical examination which 
were consistent with fibromyalgia syndrome.  Dr. Grasso 
specifically stated that further review of the veteran's 
medical history showed that many of her current problems such 
as fatigue, nausea, and irritable bowel syndrome had been 
present for ten years.  Dr. Grasso noted that he discussed 
with the veteran that often times the diagnosis of 
fibromyalgia was made several years after the initial onset 
of symptoms.  

The examinations for the VA in April 1999 and March 2002 
(performed by QTC Medical Services) also provided opinions in 
this matter.  The April 1999 examination related diagnoses 
which included fibromyalgia.  In an April 1999 addendum, the 
examiner commented that the veteran's medical records had 
been reviewed and that he could not ascertain from the 
service records if the onset was in active duty.  The 
examiner noted that notes from 1988 and 1989 documented 
fatigue for several days, but that such records appeared to 
be related to the veteran's pregnancy at the time.  The 
examiner stated that, therefore, it was "least likely as 
not" that the veteran's fibromyalgia had its onset in the 
service.  It is unclear from the wording used by the 
examiner, whether he feels the veteran's fibromyalgia began 
in service.  It appears that the examiner was attempting to 
indicate that such was not the case.  However, as the opinion 
is unclear, the Board finds it to be less probative in this 
manner.  Additionally, a March 2002 examination report for 
the VA (performed by QTC Medical Services), noted that 
"old" medical records were reviewed and that the records 
dated back "1987".  The examiner remarked that the veteran 
was diagnosed with fibromyalgia in 1998 and that he saw no 
reference to fibromyalgia or any symptoms related to 
fibromyalgia prior to such date in the medical records going 
back to 1987.  However, the veteran's service medical records 
date back to 1984.  It is unclear by the examiner's 
statements whether the veteran's service medical records were 
actually reviewed.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the claimant.  
Swann v. Brown, 5 Vet.App. 229 (1993).  Given such 
circumstances, the Board finds that the examiner's opinion at 
the March 2002 examination is less probative in this manner.  

The opinion provided by Dr. Grasso, noted above, indicated 
that the veteran's medical history had been reviewed.  
Additionally, Dr. Grasso discussed evidence which indicated 
that the veteran's current problems, including fatigue, 
nausea, and irritable bowel syndrome, had been present for 
ten years.  The medical evidence does indicate that such is 
the case.  Under the circumstances, the Board finds that the 
opinion provided by Dr. Grasso is more probative than the 
opinion provided by the examiners for the VA.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  Therefore, there is a 
competent medical opinion which places the onset of the 
veteran's fibromyalgia, first diagnosed after service, during 
active duty.  38 C.F.R. § 3.303(d).  

After considering all the evidence, the Board finds that the 
veteran's fibromyalgia began during her active duty.  The 
condition was incurred in service and service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for fibromyalgia is granted.  


REMAND

The other issue on appeal has previously been stated to be 
service connection for a respiratory condition (claimed as an 
allergic reaction to chemical fumes).  The veteran's service 
medical records indicate that in December 1984 she was seen 
with a complaint of suffering a cold for a week.  The 
assessment was upper respiratory infection.  A November 1985 
entry noted that the veteran reported that after working on a 
flight line, she had daily frontal headaches which were 
throbbing, as well as watery and itchy eyes, and nausea which 
seemed to occur with inhaling all the fuel fumes.  The 
assessment was probable environmental allergies.  It was 
recommended that the veteran be removed from her present work 
area.  A subsequent November 1985 entry indicated that the 
veteran had a chronic cough and runny nose and that she had 
been sneezing since arriving in the area in July.  An April 
1986 entry noted that the veteran complained of a chronic 
sore throat for two months with nasal stuffiness at night as 
well as sinus and eye pain.  The assessment was nighttime 
congestion and possible Sluder's syndrome.  

The veteran underwent a VA general medical examination in 
January 1998.  It was noted that she had a chief complaint of 
being allergic to jet fumes, auto fumes, household cleaners 
and other chemicals.  She stated that since 1985 she had to 
wear a mask at work and had problems with nausea, vomiting, 
and some shortness of breath whenever she was exposed to 
fumes.  The veteran indicated that sometimes her eyes would 
water and that she would have rhinorrhea, but no cough.  She 
indicated that such had been a constant problem for the 
previous twelve years.  As to an assessment, the examiner 
indicated that the veteran had a history of allergies to 
fumes.  The examiner noted that the veteran had never seen a 
physician for such problem and that on the physical 
examination there was no evidence of asthma, wheezes, or 
nasal polyps.  

An April 1999 VA examination (performed by QTC Medical 
Services) noted that the veteran reported that she developed 
allergic reactions to jet fumes which caused nausea in 1985.  
As to a diagnosis of a condition of allergic reaction to 
fumes, the examiner noted that the veteran did have symptoms 
of dyspnea on exertion and that, objectively, her pulmonary 
function test showed a mild obstructive or restrictive 
ventilatory defect.  It was noted that, subjectively, the 
veteran could walk about one flight of stairs and then would 
have dyspnea on exertion.  The examiner reported that the 
chest examination was otherwise normal and that the veteran's 
service medical records were not available prior to giving 
any definitive diagnosis referring to allergic reactions to 
chemical fumes.  In an April 1999 addendum, the examiner did 
not address the veteran's respiratory condition.  

The veteran underwent an additional examination for the VA 
(performed by QTC Medical Services) in March 2002.  The 
diagnoses included reactive airways disease.  The examiner 
reported that old medical records had been reviewed 
thoroughly and that they dated back to "1987".  The 
examiner stated that he did not see any progress notes or 
records related to chemical or jet fume exposure and to 
respiratory illness related to the alleged exposure in the 
past.  The examiner noted that the veteran had pulmonary 
function and spirometry done in the past which was found to 
be abnormal with a mild to moderate amount of obstructive and 
restrictive lung disease with no significant improvement with 
bronchodilator use.  The examiner stated that there was no 
history of asthma in the past and that he believed the 
veteran's disease process was relatively later on.  The 
examiner stated that as an acute exposure to a significant 
amount of jet fumes and chemicals may case reactive airway 
disease and obstructive lung disease, with restrictive 
component, the veteran's current disease state could be a 
residual of previous exposure.  The examiner further remarked 
that that he saw no records of jet fumes or chemical exposure 
dating back to 1987.  

As noted above, that the veteran's service medical records do 
refer to at least one instance of her complaining of 
headaches, nausea, and watery and itchy eyes after working on 
a flight line and being exposed to fuel fumes.  The 
assessment, at that time, was environmental allergies.  
Additional entries in November 1985 also referred to possible 
allergy residuals.  The Board notes that the examiner 
pursuant to the March 2002 examination only made reference to 
records dated back to "1987".  Therefore, possibly the 
examiner did not review all the veteran's service medical 
records including the most pertinent records.  Further, as 
also discussed above, the examiner at the April 1999 
examination did not address the etiology of the veteran's 
claimed respiratory condition.  In view of the current state 
of the evidence, there is a further duty to assist the 
veteran with her claim.  This includes obtaining any 
additional post-service medical records and providing an 
additional VA examination with opinion on the nature and 
etiology of the claimed condition.  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated her 
since her release from active duty for 
respiratory problems.  The RO should then 
obtain copies of the related medical 
records which are not already on file.  

2.  The RO should have the veteran undergo 
a VA respiratory examination to determine 
the nature and etiology of her claimed 
respiratory condition.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should indicate that such has been 
accomplished.  The examiner should 
diagnose all currently existing 
respiratory conditions.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of all currently diagnosed 
respiratory conditions, including any 
relationship between such conditions and 
the veteran's period of service.  

3.  Thereafter, the RO should assure that 
there has been compliance with the notice 
and duty to assist provisions of the law.  
The RO should then review the claim for 
service connection for a respiratory 
condition (claimed as allergic reaction to 
chemical fumes).  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
her representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



